Case 9:08-cv-80736-KAM Document 448 Entered on FLSD Docket 03/14/2019 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 08-80736-CIV-MARRA

  JANE DOE 1 AND JANE DOE 2,

  Petitioners,

  vs.

  UNITED STATES,

  Respondent.
  ________________________________/

                                                ORDER

         This cause is before the Court upon Respondent’s Motion for Enlargement of Time to

  Confer with Petitioner’s Regarding the Court’s Opinion and Order of February 21, 2019. (DE

  440.) Petitioners have filed a response. (DE 447.)

         On February 21, 2019, the Court granted Petitioners’ Motion for Partial Summary

  Judgment and ordered the parties to inform the Court within 15 days as to how they wished to

  proceed on determining the issues of what remedy, if any, should be applied. (DE 435.) The

  next day, the Court clarified that it did not expect the parties to agree on a remedy but merely to

  confer on what submissions or proceedings are necessary for the Court to make a determination

  on a remedy. (DE 437.)

         The Government asks for an extension of time until June 6, 2019. The Government

  explains that the United States Attorney’s Office for the Northern District of Georgia has been

  recently assigned to this case and needs additional time to familiarize itself with the case and to

  confer with Petitioners regarding the remedy.

         Petitioners request that the extension be limited to no later than April 22, 2019 “to put a
Case 9:08-cv-80736-KAM Document 448 Entered on FLSD Docket 03/14/2019 Page 2 of 3



  schedule in place.” (DE 447 at 1.) Petitioners also stated that “they believe the Government

  could announce its proposed remedy” on or about before May 10, 2019. (DE 447 at 2.)

         While the Court understands that Petitioner does not oppose granting the Government an

  extension of time, but simply wants to shorten the amount of time the Government is given for

  its response to the Court’s Order, the Court does not understand what “schedule” Petitioner refers

  to or why it believes the Government could state a remedy on May 10, 2019.

         To be clear, the Court is simply asking the parties for input as to the mechanism to be

  followed in order for the Court to make a determination regarding an appropriate remedy. The

  Court does not expect the parties to state their positions on a remedy or argue the merits of their

  positions by the stated deadline. As stated in the Court’s last order, if the parties do not agree on

  how to proceed to determine the appropriate remedy, they may file separate submissions. In any

  event, the Court will grant the Government a limited extension of time to provide its response

  which the Court will also extend to Petitioners.

         Accordingly, it is hereby ORDERED AND ADJUDGED that Respondent’s Motion for

  Enlargement of Time to Confer with Petitioner’s Regarding the Court’s Opinion and Order of

  February 21, 2019 (DE 440) is GRANTED IN PART AND DENIED IN PART. The parties

  shall file their responses to the Court’s Order no later than May 10, 2019.

         DONE AND ORDERED in Chambers at West Palm Beach, Palm Beach County,

  Florida, this 13th day of March, 2019.

                                                 ______________________________________
                                                 KENNETH A. MARRA
                                                 United States District Judge
Case 9:08-cv-80736-KAM Document 448 Entered on FLSD Docket 03/14/2019 Page 3 of 3
